Citation Nr: 1824938	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-27 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right leg disability, to include as secondary to service-connected right ankle fracture residuals or neuritis.

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected right ankle fracture residuals or neuritis.

3.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected right ankle fracture residuals or neuritis.

4.  Entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

5.  Entitlement to a compensable initial rating for service-connected bilateral hearing loss.

6.  Entitlement to an earlier effective date for the award of dependents educational assistance (DEA) benefits.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1980 to July 1984 and June 1999 to August 1999.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2010 and December 2017 rating decisions of a Department of Veteran Affairs (VA) Regional Office (RO).  This case was remanded by another Veterans Law Judge in March 2017; it is now before the undersigned.

While the prior remand also included service connection for low back disability and entitlement to a total disability rating based on individual unemployability, those matters were granted in an intervening December 2017 rating decision.  The Veteran has not disagreed with those awards and they are no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the February 2011 VA examination found no pathology to render diagnoses for right leg, hip, or knee disabilities, the examiner at that time does not consider or discuss the significance of evidence in the record showing a right leg length discrepancy (in 2001 VA treatment records), right hip sprain, (on December 2001 VA examination), right hip pain that was felt to probably be due to early degenerative joint disease secondary to a past right leg injury in service (in October 2001 VA treatment records), diagnoses of right trochanteric bursitis, tensor fascia lata syndrome, or gluteal tendinitis (in November 2001 VA treatment records).  In addition, since that examination, VA treatment records document right knee pathology (including pain and a suspected meniscal tear) and, notably, the Veteran's service treatment records show repeated and frequent treatment for right knee symptoms and diagnoses of chondromalacia patellae and patellofemoral syndrome.  Consequently, a new examination is needed to provide diagnostic clarification and, if necessary, etiological opinions.

In addition, the Veteran has not been examined in conjunction with his increased rating claims for several years (2010 for PTSD and 2011 for hearing loss).  Therefore, contemporaneous examinations are needed prior to adjudication of those matters.

Finally, the Board notes the Veteran has filed a timely January 2018 notice of disagreement (NOD) appealing the effective date of a December 2017 award of dependents educational assistance (DEA) benefits.  However, a statement of the case (SOC) has not been issued in that matter; thus, corrective action is required pursuant to Manlincon v. West, 12 Vet. App. 238, 239-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for the disabilities remaining on appeal.

2. Then, arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his claimed right leg, hip, and knee disabilities.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following: 

a. Please identify, by diagnosis, each right leg, hip, and knee disability entity found.  

All diagnostic findings (or lack thereof) must be reconciled with conflicting evidence in the record, and the examiner should specifically consider and discuss the significance of all related pathology noted in the medical evidence, to include (but not limited to) notations of right leg length discrepancy, right hip pain due to early degenerative joint disease, right trochanteric bursitis, tensor fascia lata syndrome, gluteal tendinitis, or right knee pain with suspected meniscal tear.

b. For each disability entity diagnosed, the examiner should opine as to whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that such disability is related to the Veteran's military service, to include a documented parachute injury or right knee complaints, injuries, or treatment therein.

c. For each disability entity diagnosed, the examiner should also opine as to whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that such disability is CAUSED BY his service-connected right ankle fracture residuals or right ankle neuritis.

d. For each disability entity diagnosed, the examiner should also opine as to whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that such disability is AGGRAVATED (WORSENED BEYOND ITS NATURAL PROGRESSION) BY his service-connected right ankle fracture residuals or right ankle neuritis.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. Then, arrange for the Veteran to be examined by a psychologist or psychiatrist to determine the current of his service-connected PTSD.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all symptoms, pathology, and occupational or social impairment associated with the Veteran's PTSD in sufficient detail to allow for application of the pertinent rating criteria.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4. Then, arrange for the Veteran to be examined by an audiologist to determine the current severity of his hearing loss.  Based on an examination, review of the record, and audiological testing pursuant to 38 C.F.R. § 4.85, the examiner should report the results of audiometric tests and describe all symptoms, pathology, and functional impairment associated with the Veteran's bilateral hearing loss in sufficient detail to allow for application of the pertinent rating criteria.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

5. The AOJ should then review the record and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

6. The AOJ should also issue an appropriate statement of the case (SOC) addressing the Veteran's appeal of the effective date assigned with the December 2017 award of DEA benefits.  The Veteran and his representative should be notified of the appropriate time and means of perfecting that appeal and be afforded the opportunity to do so.  If it is properly perfected, the matter should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).
 




